                   Case 3:19-cv-02881-WHA Document 48-1 Filed 08/23/19 Page 1 of 2



              1 HANSON BRIDGETT LLP
                GILBERT J. TSAI, SBN 247305
              2 gtsai@hansonbridgett.com
                WINSTON K. HU, SBN 306677
              3 whu@hansonbridgett.com
                425 Market Street, 26th Floor
              4 San Francisco, California 94105
                Telephone:    (415) 777-3200
              5 Facsimile:    (415) 541-9366

              6 Attorneys for Defendant
                JANET NAPOLITANO, in her official
              7 capacity as President of the University
                of California
              8

              9                               UNITED STATES DISTRICT COURT
             10                              NORTHERN DISTRICT OF CALIFORNIA
             11

             12 Isaac Wolf,                                        Case No. 3:19-cv-02881-WHA

             13                 Plaintiff,                         [PROPOSED] ORDER GRANTING
                                                                   JANET NAPOLITANO’S MOTION TO
             14          v.                                        DISMISS PLAINTIFF’S FIRST
                                                                   AMENDED COMPLAINT
             15 University Professional & Technical
                Employees, Communications Workers of               Date:    September 26, 2019
             16 America Local 9119; Janet Napolitano, in her       Time:    8:00 a.m.
                official capacity as President of the University   Crtrm:   12, 19th Floor
             17 of California; Joshua Golka, in his official       Judge:   The Hon. William Alsup
                capacity as Executive Director of the
             18 California Public Employment Relations
                Board; and Xavier Becerra, in his official
             19 capacity as Attorney General of California,

             20                 Defendants.

             21

             22

             23

             24

             25

             26

             27

             28
                                                                                Case No. 3:19-cv-02881-WHA
                     [PROPOSED] ORDER GRANTING JANET NAPOLITANO’S MOTION TO DISMISS PLAINTIFF’S FIRST
15775589.1                                        AMENDED COMPLAINT
                   Case 3:19-cv-02881-WHA Document 48-1 Filed 08/23/19 Page 2 of 2



              1          Defendant Janet Napolitano’s Motion to Dismiss Plaintiff’s First Amended Complaint

              2 came on for hearing before this Court on September 26, 2019 at 8:00 a.m. Janet Napolitano (“Ms.

              3 Napolitano”) is sued in her official capacity as President of the University of California (the

              4 “University”). Having considered the arguments and authorities submitted by the Parties, the

              5 Court GRANTS Defendant’s Motion and dismisses Plaintiff’s Complaint against her.

              6          The California Public Employment Relations Board has exclusive jurisdiction over

              7 Plaintiff’s claims and Plaintiff voluntarily authorized the University to deduct union dues from

              8 payroll, and therefore the United States Supreme Court’s decision in Janus v. AFSCME, Council

              9 31, 138 S. Ct. 2448 (2018) does not apply.

             10          For these reasons, the Court grants Defendant Janet Napolitano’s Motion to Dismiss with

             11 prejudice and without leave to amend.

             12          IT IS SO ORDERED.
             13

             14   Dated:
                                                                        The Hon. William Alsup
             15                                                         Judge, United States District Court
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                          -1-                   Case No. 3:19-cv-02881-WHA
                     [PROPOSED] ORDER GRANTING JANET NAPOLITANO’S MOTION TO DISMISS PLAINTIFF’S FIRST
15775589.1                                        AMENDED COMPLAINT
